Exhibit 10.21

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and entered
into as of March 7, 2019 (the “Effective Date”), by and between Efthymios
Deliargyris, MD, FACC, FESC, FSCAI (the “Executive”) and PLx Pharma Inc., a
Delaware corporation (the “Company”), for the purpose of amending that one
certain Employment Agreement, dated August 29, 2018 (the “Agreement”), by and
between the parties.

 

NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein and the Agreement, the parties agree as follows:

 

Section 3.2 of the Agreement is hereby amended in its entirety, effective as of
the Effective Date, to read as follows:

 

3.2      Annual Bonus. The Executive shall be eligible to receive an annual
bonus pursuant to a bonus plan approved by the Board based on satisfaction of
performance criteria to be established by the Compensation Committee, with a
target of fifty percent (50%) of Base Salary (“Target Bonus”). Payment of the
annual bonus, if any, shall be made in the same manner and at the same time that
other senior-level executives receive their annual incentive compensation
awards, the actual amount of which and date upon which it is payable by the
Company to be determined by the Board in its discretion; provided that, if
granted, any annual bonus shall not exceed 150% of the Target Bonus. Any such
bonuses shall be subject to all applicable withholding requirements.

 

Section 4.1(c) of the Agreement is hereby amended in its entirety, effective as
of the Effective Date, to read as follows:

 

4.1(c)          For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following, in each case during the Employment Term
without the Executive’s written consent:

 

 

(i)

a material reduction in the Executive’s Base Salary, bonus opportunity, or
benefits;

 

 

(ii)

the relocation of Executive’s principal office to a location more than 50 miles
from the current location as of the Effective Date, except for travel reasonably
required in the performance of Executive’s responsibilities; or

 

 

(iii)

any material breach by the Company of any material provision of this Agreement,
which breach, if curable, remains uncured for a period of thirty (30) days after
receipt by the Company of written notice from the Executive of such breach,
which notice shall contain the specific reasonable cure requested by the
Executive; or

 

 

(iv)

a material diminution in the Executive’s title, authority, duties or
responsibilities (other than temporarily while the Executive is physically or
mentally incapacitated or as required by applicable law) taking into account the
Company’s size; provided, that no diminution of the Executive’s title,
authority, duties or responsibilities shall be deemed to occur solely as a
result of the Company (or its successor or Parent) no longer being a publicly
traded entity.

 

 

--------------------------------------------------------------------------------

 

 

Except as expressly amended by this Amendment, the parties do hereby ratify and
confirm the Agreement in its entirety.

 

Terms not defined in this Amendment shall have the meanings set forth in the
Agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

 

  PLX PHARMA INC.      

By:

/s/ Natasha Giordano    

Natasha Giordano

President & CEO

 

 

EXECUTIVE

 

 

Signature: /s/ Efthymios Deliargyris 

Print Name: Efthymios Deliargyris

 